Citation Nr: 1812695	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-32 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disorder, to include chronic bronchitis, chronic pneumonia, and obstructive sleep apnea (hereinafter "respiratory disorder").

2.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2017.  A transcript of the proceeding is associated with the claims file.  At the hearing, the undersigned Veterans Law Judge directed that the record be held open for 30 days for the Veteran to submit additional evidence.  38 C.F.R. § 20.709 (2017).  That 30-day period has expired and the Veteran did not submit any additional evidence.  As such, the Board continues with the adjudication of the merits of this case. 


FINDINGS OF FACT

1.  A March 2002 rating decision denied entitlement to service connection for a respiratory disorder based on the determination that there was no permanent residual or chronic disability subject to service connection shown by the service and post-service medical records.  

2.  While the Veteran submitted a Notice of Disagreement with that decision, he did not file a substantive appeal with the denial of service connection for a respiratory disorder in response to the October 2002 Statement of the Case.  

3.  Evidence added to the record since the October 2002 Statement of the Case relates to unestablished facts necessary to substantiate the underlying claim for service connection for a respiratory disorder.

4.  A respiratory disorder was not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision, which denied the Veteran's claim of entitlement to service connection for a respiratory disorder, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  The additional evidence received since the October 2002 Statement of the Case, issued in conjunction with the appeal of the March 2002 rating decision, is new and material, and the claim of entitlement to service connection for a respiratory disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a respiratory condition have not been met. 38 U.S.C. §§ 1101, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 789 F.3d at 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A March 2002 rating decision denied entitlement to service connection for a respiratory disorder because the evidence did not include "permanent residual or chronic disability subject to service connection."  The Veteran submitted a notice of disagreement with the March 2002 rating decision regarding his claim for entitlement to service connection for a respiratory disorder.  However he did not submit a substantive appeal to the October 2002 Statement of the Case, and no new and material evidence was received by VA within one year of the issuance of the October 2002 Statement of the Case, issued in conjunction with the appeal of the March 2002 rating decision.  As such, the March 2002 rating decision became final with respect to the Veteran's claim for entitlement to service connection for a respiratory disorder.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final March 2002 rating decision, the Veteran testified that his symptoms and chronic pneumonia were not present prior to service and the symptoms and impairment has continued since service.  See February 2017 hearing.  The Veteran's post-service treatment records indicate multiple hospitalizations and emergency department visits consistent with pneumonia and acute bronchitis, as well as diagnosis of and treatment for sleep apnea.  Additionally, the Veteran was afforded VA examinations in June 2014 and July 2014, in which the VA examiners opined that the Veteran did not have a current respiratory diagnosis and determined that the Veteran's obstructive sleep apnea lacked the nexus element of service connection, respectively.  This evidence is new and material evidence because it was not of record at the time of the final March 2002 rating decision, and relates to the Veteran's argument of a current respiratory disorder with the existence of chronicity of symptoms since service.  Therefore, this new evidence relates to unestablished facts necessary to substantiate the claim.  

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for a respiratory disorder, as it raises a reasonable possibility that the Veteran has a current respiratory disorder disability which was incurred during or is related to his active duty service.  







	(CONTINUED ON NEXT PAGE)
III.  Claim for Service Connection for a Respiratory Disorder

Having reopened the claim, the Board will now address the merits of the underlying claim for service connection.

      Legal Criteria
      
A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

      Pertinent Facts and Analysis

The Veteran asserts entitlement to service connection for a respiratory disorder manifested by symptoms of difficulty sleeping, flu-like symptoms, shortness of breath, dizziness, and rapid breathing.  See February 2017 hearing transcript.  The Veteran further asserts that he has had respiratory issues that have continued since service.  See August 2014 substantive appeal. 

The Board finds that the first Shedden element is met, namely, that the Veteran has had a current disability at some point during the pendency of the claim.  The medical evidence of record shows that the Veteran was diagnosed with sleep apnea, bronchitis, and pneumonia at varying times.  See December 2010 treatment record (where diagnosis of sleep apnea was noted); see also April 2010 treatment record (where he was diagnosed with acute bronchitis); January 2014 treatment record (where he was hospitalized for pneumonia).  

With respect to the second Shedden element, the incurrence of an in-service disease or injury, the Veteran's service treatment records indicate that he presented various time during service for upper respiratory symptoms, to include with acute respiratory disease in March 1976.  In considering the aforementioned evidence, the Board finds that there was an in-service incurrence of disease or injury.

The Veteran submitted statements from his colleagues from his active service, J. K. and D. A., who both reported that the Veteran came in contact with a variety of chemicals including solvents, industrial cleaners, and petroleum products.  See April 2010 buddy statement from J. K.; see also June 2010 buddy statement from D. A.  Additionally, at the February 2017 hearing, the Veteran alleged that his first manifestations of symptoms began three weeks after the start of active duty.  

Regarding the third Shedden element, the nexus element, the Veteran reported that his exposure to chemicals while in service contributed to his current respiratory disorder.  See April 2010 claim.  In his buddy statement, D. A. specifically reported that he had no doubt that working with the chemicals is the main contributing factor to the Veteran's current impairment.   See June 2010 buddy statement from D. A.  The Board notes that although lay persons are competent to provide opinions on some medical issues and to report experiencing symptoms respiratory complaints, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a relationship between his current respiratory disorder and service, such is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Contrary to the Veteran's assertion, the preponderance of the competent evidence of record indicates that there is a lack of the causal relationship between the present disability and the in-service incurrence of disease or injury.  
A June 2014 VA examiner reviewed the Veteran's claims file and provided an opinion that the Veteran's pneumonia was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As rationale, the examiner explained that the Veteran was treated several times for a common cold, but only treated once while in-service for pneumonia with complete resolution of the disease.  The examiner determined that neither a common cold nor an episode of pneumonia leads to chronic pulmonary disease.  On his separation examination, he had no respiratory complaints, and the history of pneumonia was noted with "no sequellae."  The examiner cited to a normal chest x-ray in May 2014 and a pulmonary function test that did not indicate significant findings or results.

In July 2014, the Veteran underwent an in-person VA examination, whereupon the examiner, too, concluded that there was a lack of a nexus relationship between sleep apnea and pneumonia and the Veteran's in-service incurrence of disease or injury.  The examiner noted that the Veteran was first diagnosed with sleep apnea in 2007.  The examiner found that the Veteran's episode of pneumonia in January 2014 was not due to his 1970s era pneumonia.  To support the findings, the VA examiner reported that there was no evidence that sleep apnea existed during service.  Additionally, the examiner pointed that an episode of pneumonia during service would not result in the later development of obstructive sleep apnea.  Similarly, the examiner found no basis for a claim of an episode of pneumonia in 1970 causing an acute episode of pneumonia in 2014.  The examiner pointed to the lack of a chronic residual in the intervening years, normal chest x-ray when not acutely infected, and because he does not have obstructive lung disease or chronic bronchitis which might predispose him to infection.  The examiner noted that no chronic pathological lung condition had been diagnosed and the Veteran has never been found to have any interstitial lung disease, which may cause a borderline restrictive forced vital capacity (FVC) of 80 percent.  The examiner noted that an 80 percent FVC could easily be considered normal for the Veteran's age group.  In the event that one considered the FVC result mildly abnormal, the examiner determined that any abnormality was more likely be due to the Veteran's body habitus and chronic deconditioning.

The Board finds the weight of the evidence of record supports a finding that the Veteran's sleep apnea is not causally related to service.  The Board gives significant probative weight to the June 2014 VA examiner's findings because they were based upon a review of the record, reliance upon objective medical testing including a normal x-ray and pulmonary function test, and supported by rationale.  The Board also gives the July 2014 VA examiner's findings and opinion significant probative weight because they were based upon an in-person examination, a review of the record, and supported by rationale explaining the lack of objective findings upon examination in the absence of acute episodes of respiratory symptoms.  Moreover, the examiner noted that sleep apnea, which was diagnosed in 2007 many years after his separation from service, was not related to his in-service symptoms.  Because the examiners' relied upon their medical expertise, and because the Veteran's subjective reports of a nexus relationship are not competent for VA purposes as discussed above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current respiratory disorder is causally linked to the Veteran's service.

In sum, the record does not support that service connection is warranted for the Veteran's claimed respiratory condition.  As such, the benefit-of-the-doubt rule does not apply, and entitlement to service connection is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.







	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a respiratory disorder is reopened.

Entitlement to service connection for a respiratory disorder is denied.







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


